Mandamus is an extraordinary remedy, and the decision to
                      entertain a petition for a writ of mandamus rests within our discretion.
                      See Poulos v. District Court, 98 Nev. 453, 455, 652 P.2d 1177, 1178 (1982);
                      see also State ex rel. Dep't Transp. v. Thompson, 99 Nev. 358, 360, 662
                      P.2d 1338, 1339 (1983). We have indicated that mandamus is the
                      appropriate vehicle for challenging attorney disqualification rulings. See
                      generally Collier v. Legakes, 98 Nev. 307, 646 P.2d 1219 (1982). But "Mlle
                      disqualification of a prosecutor's office rests with the sound discretion of
                      the district court," id. at 309, 646 P.2d at 1220, and "while mandamus lies
                      to enforce ministerial acts or duties and to require the exercise of
                      discretion, it will not serve to control the proper exercise of that discretion
                      or to substitute the judgment of this court for that of the lower tribunal,"
                      id. at 310, 646 P.2d at 1221. Accordingly, where the district court has
                      exercised its discretion, a writ of mandamus is available only to control an
                      arbitrary or capricious exercise of discretion. See Round Hill Gen. Imp.
                      Dist. v. Newman, 97 Nev. 601, 603-04, 637 P.2d 534, 536 (1981). "An
                      arbitrary or capricious exercise of discretion is one founded on prejudice or
                      preference rather than on reason, or contrary to the evidence or
                      established rules of law." State v. Dist. Ct. (Armstrong), 127 Nev. „
                      267 P.3d 777, 780 (2011) (citations omitted).
                                   Petitioner contends that the district court acted arbitrarily or
                      capriciously when it granted Singleton's motion to disqualify the Clark
                       County District Attorney's Office. Petitioner argues that the district court
                       erred in determining that the conflict between Singleton and the district
                       attorney should be imputed to the entire district attorney's office, that the



SUPREME COURT
        OF
     NEVADA
                                                              2
(0) 1947A


              -74-n11 r,                    A:MT             42 •
                      conflict would create an appearance of impropriety, and that screening
                      would not cure the appearance of impropriety.
                                  We conclude that the district court acted arbitrarily or
                      capriciously because the district court did not base its decision on
                      established law. In Collier, we held that vicarious disqualification of an
                      entire prosecutor's office based on an individual lawyer's former-client
                      conflict is required only "in extreme cases where the appearance of
                      unfairness or impropriety is so great that the public trust and confidence
                      in our criminal justice system could not be maintained without such
                      action." 98 Nev. at 310, 646 P.2d at 1221; accord State v. Pennington, 851
                      P.2d 494, 498 (N.M. Ct. App. 1993) (observing that "Mlle great majority of
                      jurisdictions have refused to apply a per se rule disqualifying the entire
                      prosecutor's staff solely on the basis that one member of the staff had been
                      involved in the representation of the defendant in a related matter" so
                      long as the disqualified staff member "is isolated from any participation in
                      the prosecution"); Model Rules of Profl Conduct R. 1.11 cmt. 2 ("Rule 1.10
                      is not applicable to the conflicts of interest addressed by this Rule . . .
                      Because of the special problems raised by imputation within a government
                      agency, paragraph (d) does not impute the conflicts of a lawyer currently
                      serving as an officer or employee of the government to other associated
                      government officers or employees, although ordinarily it will be prudent to
                      screen such lawyers.").
                                  The district court concluded that this case was different than
                      the situation presented in Collier. The district court stated that because
                      the district attorney is the head of the office, to allow his office to continue
                      to prosecute Singleton would create an appearance of impropriety that

SUPREME COURT
        OF
     NEVADA
                                                              3
(0) 1947A     •

              MJNIN
                cannot be cured by screening. As the head of the office, the district
                attorney's name is on every pleading and he is in charge of policy making
                for the office. See NRS 173.045; NRS 252.070(1). We disagree with the
                district court that this case is different than the situation presented in
                Collier. The chief deputy involved in Collier had much more hands-on
                responsibility for the cases handled by the office than the district attorney
                in this case does. While it is true that the district attorney is responsible
                for deciding the overall policy of the office, consistent with NRS
                252.070(1), the deputies appointed by the district attorney handle the day-
                to-day operations of the divisions of the office and make decisions
                regarding specific cases. Further, even though the district attorney's
                name appears on every document filed with the court, it is clear that the
                district attorney is not personally handling all of the cases filed by the
                district attorney's office, and that these cases are instead being handled by
                the deputy who is also listed on every document. Therefore, the district
                court acted arbitrarily and capriciously because no appearance of
                impropriety existed to such an extent that it would undermine the public
                trust and confidence in the criminal justice system.
                               Next, petitioner argues that the district court acted arbitrarily
                and capriciously when it determined that screening could not cure the
                conflict. Singleton argues that the district court did not act arbitrarily or
                capriciously because the screening procedures in place were inadequate
                and untimely. Specifically, Singleton claims that the district attorney's
                office waited over thirty days before circulating a memorandum regarding
                which cases the district attorney was being screened from and the
                memorandum did not include every case, including the instant case.

SUPREME COURT
        OF
     NEVADA
                                                         4
(0) 1947A


   NEM                   'SU
                                  This court has recently considered what screening procedures
                  are appropriate in the context of screening a judicial officer pursuant to
                  Nevada Rules of Professional Conduct 1.12. These guidelines consist of
                  five factors:
                                  (1) Wnstructions given to ban the exchange of
                                  information between the disqualified attorney and
                                  other members of the firm; (2) restricted access to
                                  files and other information about the case; (3) the
                                  size of the law firm and its structural divisions; (4)
                                  the likelihood of contact between the quarantined
                                  lawyer and other members of the firm; and (5) the
                                  timing of the screening. -

                  Ryan's Express v. Amador Stage Lines, 128 Nev.               „ 279 P.3d 166,
                  172 (2012).
                                  Applying the test from Ryan's Express, the screening
                  procedures at the Clark County District Attorney's Office were adequate
                  and timely in place. Instructions were given the day the district attorney
                  took office to ban the exchange of information and this was communicated
                  to the office via the assistant district attorney. Later it was memorialized
                  in two memoranda. The district attorney's access to the files was
                  restricted and the files were marked as screened files. Further, the size of
                  the Clark County District Attorney's Office makes the district attorney's
                  participation in any screened case unlikely. Given the size and structure
                  of the district attorney's office, it is highly unlikely that there would be
                  contact between the quarantined lawyer and the other members of the
                  office. Therefore, the district attorney was adequately screened from the
                  case and the district court acted arbitrarily or capriciously in determining



SUPREME COURT
        OF
     NEVADA
                                                            5
(0) 1947A     •

                                                                                   DIM     atTM   •-
                that the screening procedures could not cure the conflict between
                Singleton and the district attorney. 2 Accordingly, we
                            ORDER the petition GRANTED AND DIRECT THE CLERK
                OF THIS COURT TO ISSUE A WRIT OF MANDAMUS instructing the
                district court to vacate its order granting the motion to disqualify.




                                                        Gibbons
                                                  cT-
                                                                  LC/ (Pg
                                                        Douglas
                                                              r


                                                        Saitta


                cc: Hon. Doug Smith, District Judge
                     Attorney General/Carson City
                     Clark County District Attorney
                     McDonald Adras LLC
                     Eighth District Court Clerk




                      2 Further,   we deny the petitioner's motion for stay.



SUPREME COURT
        OF
     NEVADA
                                                          6
(0) 1947A

                                                                               -